DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 15 February 2022, the claim objection is withdrawn by the cancellation of claims 11-15, claims 1 and 3-10 remain pending in the application, and claim 1 is amended.
New in this Office Action are 103 rejections addressing the amendments made to claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) in view of  Ray et al (US 2007/0275295 A1) and Minokawa (US 2012/0214034 A1). Hereinafter referred to as Morioka, Ray, and Minokawa, respectively.
Regarding claim 1, Morioka discloses a battery module comprising:
a plurality of battery cells (12 Fig. 1, “plurality of cylindrical battery cells” [0027]) each including an end surface, as an exhaust side end surface (bottom side of the plurality of 12 in Fig. 4, “negative-electrode side” [0028]), provided with a discharge port of a discharge valve that is opened when an internal pressure exceeds a set pressure (“discharge valve (not shown)… can be opened when the internal pressure of the battery cell 12 is raised” [0028]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (top side of the plurality of 12 in Fig. 4, “positive-electrode sides of battery cells” [0032]);
a battery holder having each of the battery cells arranged at a fixed position (14 Fig. 1, “battery cells 12 are held by a battery cell holder” [0029]); and an exhaust duct connected to the discharge port of each of the battery cells disposed at the fixed position in the battery holder (28 Fig. 4, “sealed space between the vent cover 20 and the battery cell holder 14… serves as a vent space 28” [0034]),
wherein a stopper that prevents deformation of the non-exhaust side end surface due to the internal pressure is disposed on the same side as a non-exhaust side opposite to an exhaust side where the discharge valve is disposed (30 Fig. 4, “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12 toward the negative-electrode sides” [0032]), the stopper facing the non-exhaust side end surface of each of the battery cells (Fig. 4 where 30 faces the positive-electrode sides of the battery cells),
the battery module further comprising a housing that arranges the battery holder inside (16 Fig. 1, “protective case” Morioka [0031]),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both the battery holder and a bus bar (“the protective case 16 is joined to the battery cell holder 14, for example, by fitting, screwing, or welding… the positive-electrode bus bar 23 (first-electrode bus bar) is integrated with the protective case 16” [0031]), and
the housing contacts a portion of at least one of the battery holder and the bus bar ([0031]), wherein the portion of the at least one of the battery holder and the bus bar overlaps the battery cell when viewed from the non-exhaust side which is opposite to the exhaust side (23, or the bus bar, overlaps the battery cells on the positive-electrode or exhaust side in Fig. 4).
Morioka does not disclose wherein each of the battery cells includes:
an exterior can that is opened at one end and closed at a bottom surface; and 
a sealing plate that is hermetically connected to an opening edge of the exterior can to seal an opening portion, and is provided with an electrode terminal;
each of the battery cells is provided, on the bottom surface of the exterior can, with the discharge valve that destroys a thin wall portion with a set pressure,
each of the battery cells includes a bottom surface as the exhaust end surface, and a side of the sealing plate as the non-exhaust side end surface, wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate,
wherein the battery holder is made of an insulating material, and
wherein the housing is a metal case and is electrically insulated from the bus bar.
However, Ray discloses a battery cell (“electrochemical cell (battery) 10” [0024]), including an end surface as an exhaust end surface (“closed end wall” [0025], 18 Fig. 9), provided with a discharge port of a discharge valve (“pressure relief mechanism 40” [0024]) that is opened when an internal pressure exceeds a set pressure (“upon reaching the predetermined vent pressure, the vent 40 will rupture and release the pressurized gases and/or liquid” [0047]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (“negative contact terminal or cover 30” [0027] in which “extends across the open end 14 of steel can 12 and engages nylon seal 32” [0031] and Fig. 1 indicates is the entire upper surface of the steel can). Ray teaches that the battery cell includes:
an exterior can (“cylindrical steel can 12” [0025]) that is opened at one end (“first or open end 14 of the steel can 12” [0031]) and closed at a bottom surface (“second or bottom end 16 of the steel can 12 has a closed end wall 18” [0025]); and 
a sealing plate that is hermetically connected to an opening edge of the exterior can to seal an opening portion (“negative outer cover 30 extends across the open end 14 of steel can 12” [0031]), and is provided with an electrode terminal (“negative contact terminal 30” [0031]);
each of the battery cells is provided, on the bottom surface of the exterior can, with the discharge valve (“vent 40” [0047]) that destroys a thin wall portion (“reduced thickness coined groove formed into the inside surface of the bottom end wall 18 of the steel can 12” [0033]) with a set pressure (“upon reaching the predetermined vent pressure, the vent 40 will rupture and release the pressurized gases and/or liquid” [0047]), and
each of the battery cells includes a bottom surface as the exhaust end surface (“pressure relief vent mechanism 40 is formed in the closed bottom end wall 18” [0033]), and a side of the sealing plate as the non-exhaust side end surface (“seal assembly is assembled onto the first or open end 14 of the steel can 12 for closing the open end 14 of steel can 12” [0031]), wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate (as “negative outer cover 30 extends across the open end 14 of steel can 12 and engages nylon seal 32” [0031] and Fig. 1 indicates is the entire upper surface of the steel can, therefore sealing the entire open upper end of the steel can).
Ray further teaches that this configuration of the battery cell achieves enhanced and effective venting of gases and/or liquid upon reaching an excessive pressure limit in a manner that minimizes the chance of inhibiting proper venting of gases when excessive pressure is experienced within the battery cell ([0048]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery cells of Morioka in view of Ray wherein the battery cells are provided on the bottom surface of the exterior can with the discharge valve that destroys a thin wall portion with a set pressure and functions as the exhaust end surface, and a side of the sealing plate as the non-exhaust side end surface wherein the non-exhaust side end surface is free of a discharge valve on the sealing plate, in order to achieve enhanced and effective venting of gases and/or liquid upon reaching an excessive pressure limit in a manner that minimizes the chance of inhibiting proper venting of gases when excessive pressure is experienced within the battery cell.
Additionally, Minokawa discloses a battery module (“electricity storage module unit 100” [0036]) that comprises a plurality of battery cells (“plurality of lithium ion battery cells (hereinafter referred to as battery cells)” [0037]), a battery holder having each of the battery cells arranged at a fixed position (“side plates 250 and 251” [0075] where “The battery cells 140 are … held between” [0075]), an exhaust duct disposed at the fixed position in the battery holder (“gas discharge passage 138 (see FIG. 6), through which the gas including liquid in mist form have been released into the gas release chamber located between the side plate 250 and the covering plate 160 is discharged to the outside of the electricity storage module 100” [0103]), and a bus bar (“bus bar constituted with a plurality of conductive members 150 that are bonded to the battery cells 140” [0075]). Minokawa teaches wherein the battery holder is made of an insulating material (“constituted of a synthetic resin …” [0072]), and
wherein the housing is a metal case (“formed as an integrated unit constituting the case body 110 through, for instance, aluminum die casting” [0065]) and is electrically insulated from the bus bar (via “projections 207 and the fixing guides 130a, each projecting outward beyond the other surface 250b, are formed so as to prevent the conductive members 150 from contacting the covering plate 160” [0102] where cover plate 160 is part of the case body 110 as shown in Fig. 6). Minokawa teaches that this structure for the battery module eliminates the need for extra space for voltage detection lead lines that can be manually installed at the battery holder, and the need for a complicated manufacturing process of the voltage detection lead line installation, making the production of the battery module more efficient and the battery module a more compact unit ([0142]). Furthermore, Minokawa teaches that various projections on the battery holder that make electric insulation of the housing from the bus bar possible is also a means for the housing to withstand various types of external forces ([0146]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the housing and the battery holder of the battery module of modified Morioka in view of Minokawa wherein the battery holder is made of an insulating material, and wherein the housing is a metal case and is electrically insulated from the bus bar, in order to achieve a battery module that is produced more efficiently, of more compact structure, and can withstand various types of external forces applied to it.
Regarding claim 3, modified Morioka discloses all the limitations for the battery module as set forth in claim 1 above, and wherein each of the battery cells is a cylindrical battery (Ray “cylindrical alkaline electrochemical cell (battery) 10” [0024]).
Regarding claim 4, modified Morioka discloses all the limitations for the battery module as set forth in claim 1 above, and wherein the stopper presses the sealing plate (Morioka Fig 4 where 30 presses the positive electrode side of the battery cells where negative outer cover 30 of Ray is disposed, Morioka “ceiling plate 30… presses end faces on the positive electrode sides of the battery cells 12” [0032]).
Regarding claim 5, modified Morioka discloses all the limitations for the battery module as set forth in claim 4 above, and wherein the stopper presses a flat portion of the sealing plate (Morioka Fig. 4 where 30 presses on the corners of the battery cells that comprise of flat portions on its top surface).
Regarding claim 6, modified Morioka discloses all the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a protruding electrode that protrudes from a flat portion (Ray Fig. 1 shows that negative outer cover 30, which is disposed on the open end 14 of steel can 12, comprises a protrusion extending away from the battery cell as outer cover 30 comprises of a convex structure, and Morioka “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12” [0032] as shown in Morioka Fig. 4).
Regarding claim 7, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper presses a caulking portion (Ray “annular polymeric (e.g., nylon) seal 32” [0031]) on an outer peripheral edge of the sealing plate (Ray Fig. 1 where seal 32 is disposed on the upper peripheral ends of the battery cell in which the stopper, or ceiling plate 30, of Morioka applies pressure to as indicated in Morioka Fig. 4).
Regarding claim 9, modified Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and comprising a bus bar that is opposite to the exhaust side end surface (Morioka 23 Fig. 4, which is opposite the exhaust or negative-electrode side of 12, “positive-electrode bus bar” or “first-electrode bus bar” Morioka [0031]) and connects the electrode terminal of each of the battery cells (Morioka [0036]), the bus bar being disposed on the same side as the non-exhaust side (Morioka Fig. 4),
wherein the bus bar presses the non-exhaust side end surface via the stopper (Morioka Fig. 4 where 23 presses on the positive-electrode side of 12 via 23).
Regarding claim 10, modified Morioka discloses all the limitations for the battery module as set forth in claim 1 above, and wherein the stopper is molded integrally with the battery holder (Morioka “the positive-electrode bus bar 23 is joined to the battery cell holder 14 via the protective case 16” [0031]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) in view of Ray (US 2007/0275295 A1) and Minokawa (US 2012/0214034 A1) as applied to claim 1 above, and further in view of Hasegawa et al (US 2015/0325824 A1). Hereinafter referred to as Hasegawa.
Regarding claim 8, modified Morioka discloses all the limitations for the battery module as set forth in claim 1 above, but does not disclose wherein the stopper is an insulating material.
However, Hasegawa discloses a battery module comprising a plurality of battery cells (“Battery block includes: a plurality of cells” ABSTRACT), a battery holder having each of the battery cells arranged at a fixed position (“cells 2 are stored and arranged in the cell storage portions in case 3” [0045], “3” Fig. 2), and a stopper facing a non-exhaust side end surface of each of the battery cells (“Positive-side insulating plate 10 is a plate material that is disposed between case 3 and positive electrode collector 11” [0046], “10” Fig. 4 which faces the positive electrode side of the battery cells). Hasegawa teaches that the stopper is an insulating material (“Positive-side insulating plate 10 is… a plastic molded article or plastic sheet having a predetermined heat resistance and electrical insulating property” [0047]), and that the stopper electrically insulates the battery holder from a positive electrode bus bar (“positive electrode collector 11 and positive electrode plate 12 and electrically insulates case 3” [0047]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the stopper of modified Morioka in view of Hasegawa wherein the stopper is an insulating material, in order to obtain a battery module that has a means to insulate the battery holder from the positive electrode bus bar.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721